

AMENDMENT NO. 14 AND WAIVER TO CREDIT AGREEMENT


AMENDMENT NO. 14 AND WAIVER, dated as of June 29, 2010 (this “Amendment and
Waiver”), with respect to the Credit Agreement, dated as of May 20, 2002 (as
same has been and may be further amended, restated, supplemented or modified,
from time to time, the “Credit Agreement”), by and between AMERICAN MEDICAL
ALERT CORP., a New York corporation (the “Company”) and JPMORGAN CHASE BANK,
N.A., as successor-in-interest to The Bank of New York, a national banking
association (the “Lender”).


RECITALS


The Company has requested, and the Lender has agreed subject to the terms and
conditions of this Amendment and Waiver, to amend and waive certain provisions
of the Credit Agreement, all as herein set forth.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


1.           Amendment.  The definition of the term “Revolving Credit Commitment
Termination Date“  in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:
 
“Revolving Credit Commitment Termination Date” shall mean June 30, 2013.
 
2.           Waiver. The Lender hereby waives the late receipt of (i) the
management prepared consolidating interim balance sheet and the related
management prepared interim consolidating statement of income of the Company and
the Corporate Guarantors, each required to be delivered to the Lender pursuant
to Section 6.03(b)(ii) of the Credit Agreement and (ii) the Chief Financial
Officer's certificate, required to be delivered  to the Lender pursuant to
Section 6.03(b)(ii) and 6.03(c) of the Credit Agreement, all for the fiscal
quarter ended March 31, 2010, provided that such statements and certificate were
received by June 21, 2010.
 
3.           Conditions of Effectiveness. This Amendment and Waiver shall become
effective upon receipt by  (i) the Lender of this Amendment and Waiver, duly
executed by the Company and each Guarantor and such other documents, instruments
and agreements that the Lender shall reasonably require with respect thereto and
(ii) Farrell Fritz, P.C., of its reasonable attorneys’ fees and expenses
incurred in connection with the preparation, execution and delivery of this
Amendment and Waiver, plus all outstanding amounts owed to Farrell Fritz, P.C.
for unpaid attorney’s fees and expenses.
 
4.           Miscellaneous.
 
(a)           This Amendment and Waiver shall be governed by and construed in
accordance with the laws of the State of New York.
 
(b)           All terms used herein shall have the same meaning as in the Credit
Agreement, as amended hereby, unless specifically defined herein.
 
(c)           This Amendment and Waiver shall constitute a Loan Document.

 
1

--------------------------------------------------------------------------------

 

(d)          Except as expressly amended and waived hereby, the Credit Agreement
remains in full force and effect in accordance with the terms thereof.  The
Credit Agreement and the Loan Documents are each ratified and confirmed in all
respects by the Company.  The amendments and waivers herein are limited
specifically to the matters set forth above and for the specific instance and
purpose for which given and do not constitute directly or by implication an
amendment or waiver of any other provisions of the Credit Agreement or a waiver
of any Default or Event of Default which may occur or may have occurred under
the Credit Agreement or any other Loan Document.
 
(e)           Upon the effectiveness of this Amendment and Waiver, each
reference in the Credit Agreement and the other Loan Documents to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.
 
(f)           The Company hereby represents and warrants that, (i) except with
respect to the matters described in the Press Release (as defined in Amendment
No. 2 to Credit Agreement, dated as of March  28, 2005 between the Company and
the Lender), the representations and warranties by the Company pursuant to the
Credit Agreement and each other Loan Document, as updated by the Schedules
attached hereto, are true and correct, in all material respects, on the date
hereof, and (ii) no Default or Event of Default exists under the Credit
Agreement or any other Loan Document; provided that, the  Lender hereby
acknowledges and agrees that the representations and warranties of the Company
contained in the Credit Agreement and those covenants set forth in Sections
6.05, 6.06, 6.07, and 6.12 of the Credit Agreement shall not be deemed (prior
to, at or after this date of this Amendment and Waiver) to be breached as a
result of the matters described in the Press Release, provided that such matter
or matters do not now or shall not hereafter cause a Material Adverse Effect or
cause the occurrence of any other Event of Default, it being agreed and
understood that the $1,500,000 charge described in the Press Release, in itself,
will not be deemed to constitute a Material Adverse Effect.
 
(g)          The Company hereby: (a) acknowledges and confirms that,
notwithstanding the consummation of the transactions contemplated by this
Amendment and Waiver, (i) all terms and provisions contained in the Security
Documents are, and shall remain, in full force and effect in accordance with
their respective terms and (ii) the liens heretofore granted, pledged and/or
assigned to the Lender as security for the Company’s obligations under the
Notes, the Credit Agreement and the other Loan Documents shall not be impaired,
limited or affected in any manner whatsoever by reason of this Amendment and
Waiver and that all such liens shall be deemed granted, pledged and/or assigned
to the Lender as security for the Company’s obligations to the Lender, (b)
represents, warrants and confirms the non-existence of any offsets, defenses, or
counterclaims to its obligations under the Credit Agreement or any Loan Document
and (c) represents and warrants that the execution, delivery and performance by
the Company of this Amendment and Waiver has been duly authorized by all
requisite corporate action, if any.
 
(h)          This Amendment and Waiver may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one Amendment and Waiver.


[next page is signature page]

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Lender have caused this Amendment and
Waiver to be duly executed by their duly authorized officers as of the day and
year first above written.



 
AMERICAN MEDICAL ALERT CORP.
     
By: /s/ Jack Rhian                
 
Name: Jack Rhian
 
Title:   President
     
JPMORGAN CHASE BANK, N.A.
     
By: /s/ Carolyn Lattanzi             
 
Name:  Carolyn Lattanzi
 
Title:    Vice President



The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lender, dated as of May 20,
2002, and as Grantors under the Security Agreement, dated as of May 20, 2002,
each hereby (a) accept and agree to the terms of the foregoing Amendment and
Waiver, (b) acknowledge and confirm that all terms and provisions contained in
their respective Guaranty are, and shall remain, in full force and effect in
accordance with their respective terms and (c) (i) all terms and provisions
contained in the Security Agreement are and shall remain, in full force and
effect in accordance with their respective terms and (ii) the liens heretofore
granted, pledged and/or assigned to the Lender as security for the Guaranteed
Obligations (as defined in the Guaranty) shall not be impaired, limited or
affected in any manner whatsoever by reason of this Amendment and Waiver and
that all such liens shall be deemed granted, pledged and/or assigned to the
Lender as security for the Guarantee Obligations.



 
HCI ACQUISITION CORP.
   
SAFE COM INC.
   
LIVE MESSAGE AMERICA ACQUISITION CORP.
   
NORTH SHORE ANSWERING SERVICE, INC.
   
ANSWER CONNECTICUT ACQUSITION CORP.
   
MD ONCALL ACQUISITION CORP.
   
AMERICAN MEDICONNECT ACQUISITION CORP.
         
By: /s/ Jack Rhian                
   
Jack Rhian, the President of each
   
of the foregoing corporations
 


 
3

--------------------------------------------------------------------------------

 
